NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HOWARD ALAN ZOCHLINSKI,                         No. 14-16400

                Plaintiff-Appellant,            D.C. No. 2:08-cv-00024-TLN-CKD

 v.
                                                MEMORANDUM*
UNIVERSITY OF CALIFORNIA BOARD
OF REGENTS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Howard Alan Zochlinski appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action for failure to comply with a court-ordered

filing deadline. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court did not abuse its discretion in dismissing Zochlinski’s

action for failure to comply with the court-ordered deadline for filing an amended

complaint where Zochlinski instead submitted other detailed filings in lieu of the

required amended complaint. See id. at 642-43 (setting forth the factors to

consider before dismissing for failure to comply with a court order); see also

Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (“District courts have the

inherent power to control their dockets and, in the exercise of that power they may

impose sanctions including, where appropriate, . . . dismissal of a case.” (citation

and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Zochlinski’s motion

for an extension of time to file an amended complaint because Zochlinski failed to

show good cause for the extension. See Ahanchian v. Xenon Pictures, Inc., 624
F.3d at 1253, 1258-60 (9th Cir. 2010) (setting forth standard of review and the

good cause requirement for extensions of time).

      The district court did not abuse its discretion in denying Zochlinski’s motion

to alter or amend the judgment because Zochlinski failed to set forth any basis for

relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993) (setting forth the standard of review and grounds for relief

under Federal Rule of Civil Procedure 59 and 60).


                                          2                                   14-16400
      We reject as without merit Zochlinski’s contention that the district court was

required to provide him additional advice on how to draft a viable amended

complaint.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments, allegations, or materials raised for the first time

on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      We do not consider Zochlinski’s renewed request for appointment of

counsel, raised in his opening brief, in light of the court’s December 8, 2015 order

(Docket Entry No. 37).

      AFFIRMED.




                                           3                                    14-16400